DETAILED ACTION
This office action is in response to the request for continued examination filed on 13 January 2022.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2022 has been entered.
Claim Status
	Claims 1-2, 5-6 and 8-11 are currently pending: 1-2, 5-6 and 8-9 have been amended; 10-11 are new; and 3-4 and 7 have been canceled.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 13 January 2022), with respect to the rejection of claims 1-2, 5-6 and 8-9 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-2, 5-6 and 8-9 and new claims 10-11. In addition, claims 3-4 and 7 have been canceled.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5 and 9-11 rejected under U.S.C. 103 as being unpatentable over Rothkopf et al (US 2013/0010405 A 1; Rothkopf), in view of Sekiguchi K. (US 2005/0253773 A1; Sekiguchi), and Zhao S. (CN 103399684 A (please note, citations are to US 2015/0205560 A1 in English); Zhao), and further in view of Bell et al (US 2014/0132481 A1; Bell).
RE Claim 1, Rothkopf discloses a data processing device (Rothkopf: fig. 1, illustrating ‘electronic device’ 10; [0034], “Electronic device 10 may be a portable electronic device or other suitable electronic device. For example, electronic device 10 may be a laptop computer”) comprising:

    PNG
    media_image1.png
    547
    519
    media_image1.png
    Greyscale

an input and output device (Rothkopf: [0034], “electronic device 10 may be a laptop computer, a tablet computer ... a cellular telephone, a media player, larger devices such as desktop computers, computers integrated into computer monitors, televisions, set-top boxes or other electronic devices”; please note, it is well-known within the art of data processing devices that Rothkopf’s electronic devices may provide input/output functionality of processing data in various forms (e.g. audio, image, text, etc.)),
wherein the input and output device comprises a flexible display portion and a terminal portion (Rothkopf: figs. 1-2, illustrating electronic device comprising flexible display portion 14 and ‘internal components’ 36, respectively; [0035, 0041], “Electronic device 10 may have a flexible display such as flexible display 14. Flexible displays such as flexible display 14 may be based on electronic ink displays, organic light-emitting diode displays, or other suitable flexible displays ... Device 10 may include internal components 36. Components 36 may include electrical components such as display driver circuitry”; interpretation: similar to Applicant’s ‘terminal’ for providing image data to a display, Rothkopf’s driver circuitry supplies image data to a display is therefore interpreted as a ‘terminal’),
wherein the flexible display portion comprises a plurality of display regions, with at least one of the flexible display portions a curved portion (Rothkopf: fig. 24, illustrating an input/output device comprising multiple display regions (e.g., display region associated with 
wherein the input and output device is configured to be foldable in a first display region (Rothkopf: fig. 1, showing where flexible display ‘14’ is foldable along line ‘18’ in the direction of ‘20’), and
when the input and output device is folded, a display surface of the first display region faces inward (Rothkopf: fig. 3, illustrating the display surface attached to element 12A and display surface ‘14’ attached to element 12B, both of which face ‘inward’ toward a central axis in between elements 12A and 12B).
However, although Rothkopf already teaches,

    PNG
    media_image2.png
    447
    449
    media_image2.png
    Greyscale

Sekiguchi (in the field of foldable communication devices) also discloses an input and output device (Sekiguchi: fig. 1, ‘portable telephone’ 100), and when the input and output device is folded, a display surface of a first display region faces inward (Sekiguchi: fig. 40, illustrating display region 5 which faces inward when portable telephone 100 is closed; [0275-0277], disclosing display regions 4 and 5 facing inward when portable telephone 100 is 
even though Rothkopf does not appear to expressly teach,
Sekiguchi discloses when the input and output device is folded, part of a curved display region is exposed from a housing, and an image is displayed on the display region (Sekiguchi: fig. 40, element 405 comprising text message ’10 new messages’; [0277], “The fourth display panel 405 is mounted on the side surface of the portable telephone main unit 102 (or the portable telephone cover 101), although not particularly limited, and displays number of new e-mail messages and e-mail contents” (please note, Sekiguchi’s curved display region 405 corresponds with a second display region)).
Additionally, Sekiguchi teaches part of a back surface of the first display region faces a back surface of a third display region (Sekiguchi: fig. 40, illustrating display regions 4 and 404, where the back side of display region 4 (portion of a first display region) faces a back side of display region 404 (portion of a third display region)), and
display regions 4, 5, 404, and 405 are flexible and electrically connected (Sekiguchi: fig. 24, illustrating organic LED display panels, fig. 39, illustrating a block diagram of connections between display regions 4, 5, 404 and 405; [0017, 0266], display regions as flexible display substrates, [0274-0278], disclosing electrical connections illustrated in fig. 39 and positioning/functionality of display regions 4, 5, 404, and 405 on portable telephone 100 (please note, since Sekiguchi’s display regions are flexible, electrically connected and can perform functions similar to Applicant’s disclosure, Sekiguchi’s display regions operate as flexible display portions comprising a first display region, a second display region and a third display region)).
	Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Sekiguchi’s first display region (e.g., fig. 40, display regions 4 and 5), second display region (e.g., fig. 40, curved display region 405), and third display region (e.g., fig. 40, display region 404) with Rothkopf’s data processing device including a flexible display portion comprising a plurality of display regions (wherein at least one display region is curved) so the combined Rothkopf, modified by Sekiguchi, data processing device has a first display region with a first data input region and a second data input region and may be folded in the first display region and when the device is folded, a display surface of the first 
Yet, even though Rothkopf/Sekiguchi does not expressly teach,
Zhao (in the same general field of endeavor) discloses (note, this limitation is out of order) an input and output device further comprises a sensing portion configured to sense an object overlapping with a first display region, and wherein a driving of part of the first display region is stopped based on sensing data from the sensing portion (Zhao: figs. 1-2, illustrating an input/output device comprising a proximity ‘sensor’ 300, fig. 3, illustrating input/output device comprising display portions 100 and 200 (note, Zhao’s display portions 100 and 200, collectively, are interpreted as a first display region); [0032], mobile terminal, such as a smart-phone (input/output device), [0035], proximity sensor, [0037, 0040], disclosing a ‘folded’ state, where in the ‘folded’ state a portion of a first display region overlaps another portion of the first display region, and in response to detecting the ‘folded’ state, a portion of the first display region is turned off).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Zhao’s sensing portion configured to sense an object overlapping with a first display region (wherein a driving of part of the first display region is stopped based on sensing data from the sensing portion) with Rothkopf/Sekiguchi’s data processing device in order to conserve power by turning off a portion of the first display region.
Still, although Rothkopf/Sekiguchi/Zhao does not appear to expressly teach,
Bell (in the field of mobile computing devices comprising a plurality of display regions) discloses a plurality of display regions may be part of one flexible display (Bell: [0023], teaching that display regions may be part of one flexible display).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Bell’s concept of one flexible display comprising a plurality of display regions with Rothkopf/Sekiguchi/Zhao’s data processing device so the flexible display portion comprises a first display region, a second display region and a third display region, wherein, when the input and output device is folded, part of the first display region is curved and exposed from a housing, a display surface of the first display region faces inward, part of a back surface of the first display region faces a back surface of the third display region, and an image is displayed on the second display region. In addition, the motivation for combining Bell’s flexible display with Rothkopf/Sekiguchi/Zhao’s data processing device would have been to make the combined Rothkopf/Sekiguchi/Zhao/Bell device lighter by placing display-associated circuitry into one flexible display.	
RE Claim 2, Rothkopf/Sekiguchi/Zhao/Bell teaches the data processing device according to claim 1, and Bell also discloses wherein an image is not displayed on the first display region and the third display region (Bell: [0038], disclosing the use of controllers to selectively turn on or off each of the plurality of display regions to save battery power, indicate or respond to specific types or messages, etc.).
Before the effective filing date of the invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Bell’s method of turning off selected display regions (e.g., a first region and a third region) with Rothkopf/Sekiguchi/Zhao/Bell’s data processing device so the combined Rothkopf/Sekiguchi/Zhao/Bell device can save power by not displaying an image on the first region and the third region (Bell, [0038, 0045]) when the input/output device is folded.
RE Claim 5, Rothkopf discloses a data processing device (Rothkopf: fig. 1, illustrating ‘electronic device’ 10; [0034], “Electronic device 10 may be a portable electronic device or other suitable electronic device. For example, electronic device 10 may be a laptop computer”) comprising:
an input and output device (Rothkopf: [0034], “electronic device 10 may be a laptop computer, a tablet computer ... a cellular telephone, a media player, larger devices such as desktop computers, computers integrated into computer monitors, televisions, set-top boxes or other electronic devices”; please note, it is well-known within the art of data processing devices that Rothkopf’s electronic devices may provide input/output functionality of processing data in various forms (e.g. audio, image, text, etc.)),
wherein the input and output device comprises a flexible display portion and a terminal portion (Rothkopf: figs. 1-2, illustrating electronic device comprising flexible display portion 14 and ‘internal components’ 36, respectively; [0035, 0041], “Electronic device 10 may have a flexible display such as flexible display 14. Flexible displays such as flexible display 14 may be based on electronic ink displays, organic light-emitting diode displays, or other suitable flexible displays ... Device 10 may include internal components 36. Components 36 may include electrical components such as display driver circuitry”; interpretation: similar to Applicant’s ‘terminal’ for providing image data to a display, Rothkopf’s driver circuitry supplies image data to a display is therefore interpreted as a ‘terminal’), wherein the flexible display portion comprises a plurality of display regions, with at least one of the flexible display portions a curved portion (Rothkopf: fig. 24, illustrating an input/output device comprising multiple display regions (e.g., display region associated with housing 12A, display region associated with housing 12B, curved display region between housing 12B and 12C, and display region associated with housing 12C, etc.); [0037], “Device 10 may include one or more displays. The displays may include one or more flexible displays such as display 14”), and
wherein the input and output device is configured to be foldable in the first display region (Rothkopf: fig. 1, showing where flexible display ‘14’ is foldable along line ‘18’ in the direction of ‘22’), and
wherein, when the input and output device is folded, part of the first display region is curved and exposed from a housing, a display surface of the first display region faces outward (Rothkopf: fig. 4, illustrating Rothkopf’s back-to-back configuration (part of display region 14 is curved and exposed from housing 12A and 12B in the vicinity of bent portion ‘44’), fig. 11, illustrating another back-to-back configuration where display region is curved, exposed from a housing, and a display surface of display region 14 faces outward; [0046, 0063], discussing back-to-back configuration illustrated in figs. 4 and 11).
Yet, even though Rothkopf already teaches,
Sekiguchi also discloses an input and output device (Sekiguchi: fig. 1, ‘portable telephone’ 100).
However, although Rothkopf does not expressly teach,

    PNG
    media_image2.png
    447
    449
    media_image2.png
    Greyscale

Sekiguchi discloses a first display region, a second display region, and a third display region (Sekiguchi: fig. 40, illustrating display regions 4 and 5 (first display region map with Rothkopf’s display region 14), display region 405 (second display region corresponds with Rothkopf’s region comprising optional component 24 – see fig. 1), and display region 404 (third display region corresponds with a surface on the back part of device 10 as illustrated in Rothkopf’s fig. 1)), and an image is displayed on each of the first display region and second display region (Sekiguchi: fig. 40, illustrating text images in display regions 4 and 405).
In addition, Sekiguchi teaches display regions 4, 5, 404, and 405 are flexible and electrically connected (Sekiguchi: fig. 24, illustrating organic LED display panels, fig. 39, illustrating a block diagram of connections between display regions 4, 5, 404 and 405; [0017, 0266], display regions as flexible display substrates, [0274-0278], disclosing electrical connections illustrated in fig. 39 and positioning/functionality of display regions 4, 5, 404, and 405 on portable telephone 100 (please note, since Sekiguchi’s display regions are flexible, electrically connected and can perform functions similar to Applicant’s disclosure, Sekiguchi’s display regions operate as flexible display portions comprising a first display region, a second display region and a third display region)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Sekiguchi’s first display region (e.g., fig. an image is displayed on each of the first display region and a second display region, and part of the display surface of the first display region is opposite to a display surface of the second display region. In addition, the motivation for combining Sekiguchi’s display regions with Rothkopf’s data processing device would have been to increase not only the amount of information that can be displayed but to also increase the type of information that can be displayed (Sekiguchi, [278]).
Yet, even though Rothkopf/Sekiguchi does not expressly teach,
Bell (in the field of mobile computing devices comprising a plurality of display regions) discloses a plurality of display regions may be part of one flexible display (Bell: [0023], teaching that display regions may be part of one flexible display).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Bell’s concept of one flexible display comprising a plurality of display regions with Rothkopf/Sekiguchi’s data processing device so the combined Rothkopf/Sekiguchi/Bell data processing device comprises a flexible display portion, wherein the flexible display portion comprises a first display region, a second display region and a third display region, with the expected benefit of having a more lightweight device by putting display-associated circuitry into one flexible display.
	Further, the remaining limitations recited in claim 5 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 9, Rothkopf/Sekiguchi/Zhao/Bell discloses the data processing device according to claim 5, and Rothkopf implicitly teaches the first display region displays the image in three directions (Rothkopf: fig. 4, where, as pictured, image content from display surface 14 may be displayed in the +Z direction, the –Z direction, and in the +X direction), while
the second display region displays the image in a different direction from the three directions (Sekiguchi: fig. 40, where image content may be displayed in the –X direction (assuming the orientation of Sekiguchi’s device is similar to Rothkopf’s device)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Sekiguchi’s method of displaying image content in a –X direction with Rothkopf’s data processing device capable of displaying image content in a +Z direction, a –Z direction, and a +X direction in order to maximize the amount of information that can be displayed when the data processing device is in a folded back-to-back configuration.
RE Claim 10, Rothkopf/Sekiguchi/Zhao/Bell teaches the data processing device according to claim 1, and further Zhao discloses the sensing portion comprises at least one of a photoelectric conversion element, an imaging element, a magnetic sensor, and a proximity sensor (Zhao: [0029], disclosing the use of a proximity sensor as the sensing portion).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Zhao’s proximity sensor configured to sense an object overlapping with a first display region (wherein a driving of part of the first display region is stopped based on sensing data from the sensing portion) with Rothkopf/Sekiguchi/Zhao/Bell’s data processing device in order to conserve power by turning off a portion of the first display region.
RE Claim 11, Rothkopf/Sekiguchi/Zhao/Bell discloses the data processing device according to claim 5.
In addition, the remaining limitations recited in claim 11 are substantially similar in scope with corresponding limitations recited in claim 10 and are, therefore, rejected under the same rationale.

Claims 6 and 8 are rejected under U.S.C. 103 as being unpatentable over Rothkopf, in view of Sekiguchi, Zhao, and Bell, and further in view of Kim et al (US 2013/0178248 A1; Kim).
RE Claim 6, Rothkopf/Sekiguchi/Zhao/Bell teaches the data processing device according to claim 1, and even though Rothkopf, modified by Sekiguchi/Zhao/Bell, fails to expressly disclose,
Kim (in the field of flexible display devices) teaches a flexible display portion further comprises a first curved portion adjacent to the first display region, and wherein a curvature radius of the first curved portion is less than or equal to 10 mm (Kim: fig. 2, illustrating curved portion between flexible display region 110 and flexible display region 120, ; [0033], “The flexible display unit 100 includes an active matrix screen ... and may be extended to at least one side surface (e.g., at least one of the left, right, upper and lower side surfaces) of the portable terminal, be folded to less than the radius of curvature (e.g., 5 cm, 1 cm, 7 .5 mm, 5 mm, and 4 mm, etc.), in which the flexible display unit 100 may be operated”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Kim's flexible display portion, comprising a curved portion adjacent to the first display region, and having a bendable curvature radius of less than or equal to 10 mm with Rothkopf/Sekiguchi/Zhao/Bell's electronic device having a first curved portion between a first flexible display region and a second flexible display region in order to have an electronic device that takes advantage of available display area by extending its display to edge/side areas, and is more lightweight making it more suitable for carrying around by users.
RE Claim 8, Rothkopf/Sekiguchi/Zhao/Bell teaches the data processing device according to claim 5.
Further, the remaining limitations recited in claim 8 are substantially similar in scope with corresponding limitations recited in claim 6 and are, therefore, rejected under the same rationale.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art reference Zhao, in combination with previously cited prior art, is now relied upon for amended limitations.
Conclusion

Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611